81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John B. KIMBLE, Plaintiff-Appellant,v.MONTGOMERY COUNTY POLICE DEPARTMENT;  Montgomery CountyMaryland Government;  Andrew W. Pecoraro,Detective;  Duane Grant, Detective;Montgomery County Sheriff'sDepartment,Defendants-Appellees.
No. 95-1876.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   William M. Nickerson, District Judge.  (CA-90-320-WMN)
John B. Kimble, Appellant Pro Se.  James Louis Parsons, Jr., COUNTY ATTORNEY'S OFFICE, Rockville, MD;  Steven Giles Hildenbrand, Assistant Attorney General, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment for all Appellees, except Pecoraro, and granting Appellee Pecoraro's motion for judgment as a matter of law on Appellant's remaining claims filed under 42 U.S.C. § 1983 (1988), and his pendent state law claims.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation regarding the summary judgment order and find no reversible error.   Accordingly, we affirm the grant of summary judgment on the reasoning of the district court.   Kimble v. Montgomery County Police Dep't, No. CA-90-320-WMN (D. Md. Sept. 11, 1991;  Sept. 18, 1991).


2
With regard to Appellant's appeal from the district court's order granting judgment as a matter of law, we note that the record does not contain a transcript of the trial and Appellant has not moved in this court for a transcript at government expense.   Even if a motion were before this court, we would find that the appeal presents no "substantial question" justifying provision of a transcript at government expense.   See 28 U.S.C. § 753(f) (1988).   Further, Appellant's failure to file a transcript as required by Fed.  R.App. P. 10(b), precludes meaningful review of his remaining claims and affords this court no choice but to dismiss this portion of the appeal.  See Woods v. Thieret, 5 F.3d 244, 245-46 (7th Cir.1993);  Deines v. Vermeer Mfg. Co., 969 F.2d 977, 979 (10th Cir.1992).   Appellant's pro se status does not excuse his failure to file a transcript.  See generally Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir.1987), cert. denied, 484 U.S. 1071 (1988).


3
Accordingly, we affirm in part and dismiss in part.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART, DISMISSED IN PART